Citation Nr: 1418449	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tissue injury in chest.  

2.  Entitlement to an effective date earlier than January 27, 2011, for an award of service connection for mood disorder with depression and anxiety.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU), on an extra-schedular basis, prior to July 14, 2011 and on and after October 26, 2011.  

4.  Entitlement to an effective date earlier than October 16, 2011 for a 100% rating for mood disorder with depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and R.M.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010, June 2010, and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).  The evidence is accepted for inclusion in the record on appeal.

In his March 2012 VA Form 9, the Veteran contended that he was entitled to an earlier effective date for his award of service connection for mood disorder with depression and anxiety because the RO committed clear and unmistakable error (CUE) in prior decisions.  There is no prior final decision as to the issue of entitlement to service connection for mood disorder.  Therefore, the Veteran's claim of CUE is premature and will not be discussed in this decision.  

With respect to the service-connected tissue injury of the chest, the Veteran has also complained of symptoms affecting his left upper extremity.  However, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for his left upper extremity was denied by a December 2010 rating decision.  The Veteran did not appeal the decision and the decision is final.  If the Veteran wishes to pursue such a claim, he may file a claim with the RO.  

As will be discussed in further detail below, the Board granted entitlement to a TDIU for the period of July 14, 2011 to October 25, 2011.  The Veteran was granted a 100 percent disability rating for his mood disorder with depression and anxiety, effective October 26, 2011.  The Board remanded the issue of entitlement to a TDIU, to include on an extra-schedular basis, prior to July 14, 2011, and on and after October 26, 2011, for additional development.  See Bradley v. Peake, 22 Vet. App. 280 (2009); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Therefore, the issue has been recharacterized as shown on the title page of this decision. 

The issue of entitlement to a TDIU, on an extra-schedular basis, prior to July 14, 2011 and on and after October 26, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By resolving any doubt in favor of the Veteran, the service-connected tissue injury in chest manifests in functional impairment comparable to a moderately severe to severe disability with evidence of sloughing of skin, constant pain, and impairment of daily activities.  

2.  The evidence does not reflect that the Veteran filed a formal or informal claim of entitlement to service connection for a mood disorder or other psychiatric symptoms prior to January 27, 2011.

3.  For the period of July 14, 2011 to October 25, 2011, the Veteran's service-connected disabilities precluded the Veteran from securing or following substantially gainful employment.  
4.  At the August 2012 hearing, the Veteran withdrew the issue of entitlement to an effective date earlier than October 16, 2011 for a 100 percent rating for mood disorder with depression and anxiety.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, for tissue injury in chest, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.73, Diagnostic Codes 5399-5321 (2013).

2.  The criteria for an effective date earlier than January 27, 2011 for the award of service connection for mood disorder with depression and anxiety are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

3.  The criteria for entitlement to a TDIU for the period of July 14, 2011 to October 25, 2011 are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2013).

4.  The criteria for the withdrawal of the issue of entitlement to an effective date earlier than October 16, 2011 for a 100 percent rating for mood disorder with depression and anxiety have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).  VA letters dated in February 2011 and March 2012 cumulatively satisfied the duty to notify provisions, to include the requirements to substantiate a claim for an increased rating and entitlement to a TDIU.  The letters also notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that the letters were sent after initial adjudication of the claims, the claims were readjudicated by a March 2012 supplemental statement of the case and any defect in the timing of notice is cured.   Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

With respect to the initial disability rating for the tissue injury in chest and the claim for an effective date earlier than January 27, 2011 for the award of service connection for a mood disorder with depression and anxiety, the Veteran is appealing the initial rating assigned to the tissue injury and the effective date assigned to the award of service connection.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOCs discussing the reasons and bases for not assigning a higher initial rating and for not assigning an earlier effective date and cited the applicable statutes and regulations.

The Veteran's service treatment records, VA medical treatment records, Social Security Administration records, and private medical treatment records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination with respect to his service-connected tissue injury in chest.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is adequate for rating purposes.  The report shows an examination of the Veteran, contains the manifestations of the Veteran's disability, and provides the relevant information as to the schedular criteria.  In addition, the evidence does not indicate that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the service-connected disability has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and the Veteran was asked questions to ascertain the nature of his current disability and his contentions regarding his claims for an earlier effective date and entitlement to a TDIU.  In addition, the Veteran was asked regarding medical treatment.   Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).



Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's tissue injury in chest is currently rated as 10 percent disabling under Diagnostic Codes 5399-5321.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).

Diagnostic Code 5321 provides disability ratings with respect to Group XXI pertaining to muscles of respiration: Thoracic muscle group.  A 0 percent rating is assigned for a slight disability.  A 10 percent rating is assigned for a moderate disability.  A 20 percent rating is assigned for a severe or moderately severe disability.   38 C.F.R. § 4.73.  

38 C.F.R. § 4.56 provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Slight disability of muscles results from a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1).  Moderately severe disability of muscles results from through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  It requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  Severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).

During the August 2012 hearing, the Veteran testified regarding the functional impairment of his service-connected tissue injury.  He stated that he has to cradle his chest when in the car.  His wife stated that he has to use a pillow and that it takes longer to travel.  R.N., another witness, explained that he witnessed the Veteran in visible pain, cradling his chest and that he has not been able to work.  The Veteran's representative explained that the Veteran's disability should at least be deemed moderately severe, if not severe.  The Veteran reported that he had to sleep on his back to avoid the pain.  He said that it hurts when he lifts and he does not reach due to pain.  He testified that his pain can go up to a level of 10.  He reported that he takes pain medication and sometimes works out in the shop carving items.  He said on a good day, he will work up to three hours in the shop.  

In August 2004, the Veteran suffered injury to the left chest following extravasation of Doxorubicin during chemotherapy treatment at a VA facility.  This extravasation caused localized erythema and edema over his left anterior chest wall and the Veteran has consistently complained of burning pain in his chest since that time.  An August 2, 2004 VA emergency room note indicated that the Veteran was discharged several hours ago, but returned due to a localized erythema and edema due to Doxorubicin having extravastated from his port.  The examining physician noted that there was tenderness on the left side of his chest and there was marked erythema and edema.  During the one and one-half hours after the evaluation, this rapidly spread to extend to most of his anterior chest.  There was no evidence of necrosis.  An August 2004 VA clinic plastic surgery note indicated that the Veteran suffered an injury and had very significant erythema involving the entire anterior chest and was diffusely tender.  There was no definite line of demarcation or apparent tissue necrosis.  The erythema continued to regress; however, he had fairly significant pain around the port site.  The Veteran also had a small amount of epidermal skin sloughing, but the dermis remained erythematous and blanched well.  An August 2004 examination for the purposes of aid and attendance/housebound benefits indicated that the Veteran had pain, difficulty moving his left upper extremity, and he was unable to dress himself or shower without assistance.  A September 2004 private medical treatment record indicated that the Veteran suffered an inflammatory response due to extravasation.  It was noted that he had a chemical burn.

A November 2004 VA examination report noted that the claims file was reviewed.  The examiner explained that after chemotherapy began, the Veteran had extravasation of the left chest and left arm with edema and erythema.  He was immediately seen and evaluated.  He had significant erythema involving the entire anterior chest.  The examiner noted that the Veteran appeared to have moderate to marked disability due to an unforeseen complication of extravasation of chemotherapy agents that affected the chest and left arm.  

The Veteran was provided a VA examination in May 2010.  The examiner noted that the exact muscle injured was the upper left chest.  The Veteran reported constant pain with a severity of 6/10 and factors causing flare-ups included increased use.  He reported that his disability impaired dressing, ambulating, and required the use of grab bars in bathroom and high rise toilet.  It was noted that the injury affected the nerves (as reported by the Veteran) and consisted of burning pain in left upper chest at burn site.  The Veteran reported that he suffered from muscle pain, limited activity due to tiredness of muscle, and inability to move joint normally.  The objective findings noted that the Veteran had 0 muscle strength in Muscle Group I, trace muscle strength in Muscle Group II, fair muscle strength in Group III, absent muscle strength in Muscle Group IV, and normal muscle strength in Muscle Group XXI.  The examiner indicated that there was no tendon, bone, nerve, or joint damage. 

The remaining VA treatment records show that the Veteran complained of burning pain in his left chest.  A March 2011 VA treatment record noted that the Veteran's pain, not limited to the chest, caused extreme interference in life activities.  His chest was exquisitely tender on examination.  

In an April 2011 statement, the Veteran's counselor submitted a statement and explained that the Veteran experienced pain and prior to his injury, he had been an active person and was employed as a full-time truck driver.  After he was burned, his life changed significantly and he was unable to work or take care of himself.  

Here, the Board acknowledges that the Veteran's injury is not the type of injury generally contemplated by Diagnostic Code 5321 and is rated analogously under Diagnostic Code 5321.  Review of the VA treatment records show that the Veteran has a constant, severe pain in his left upper chest.  Following the injury, the Veteran had sloughing of the skin and is impaired in his daily activities.  He testified that even riding in a car can exacerbate his pain.  The November 2004 VA examiner commented that the Veteran had a moderate to marked disability.  In resolving any doubt in favor of the Veteran, the Board will assign the maximum disability rating of 20 percent allowable under Diagnostic Code 5321 for moderately severe to severe disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 (1995) with regard to the service-connected tissue injury.  The Court has held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Codes 5399-5321 are not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  Again, the Board has considered the Veteran's complaints of pain and functional impairment in assigning the disability rating of 20 percent.  38 C.F.R. § 4.10.  

The Board considered the application of other diagnostic codes pertaining to the muscle groups.  However, the Veteran's injury is located in the left upper chest, which is rated appropriately under Diagnostic Code 5321, pertaining to the muscles of respiration.  The Board recognizes that the VA examination report indicated that other muscle groups related to the left upper extremity are affected.  However, as noted in the Introduction, a December 2010 rating decision denied entitlement to compensation for the left upper extremity and; therefore, these manifestations will not be addressed by the Board in connection with the service-connected tissue injury in chest currently on appeal.  In addition, compensation for balance, memory loss and concentration, sleep  problems, and nerve problems were denied by decisions that were not appealed by the Veteran.  Thus, application of other diagnostic codes pertaining to balance, nerves, sleep, and the left upper extremity, is not warranted.  The Board recognizes that the Veteran has a scar on the left chest, which has been separately rated and is not before the Board.  

The Board recognizes the Veteran's statements and hearing testimony as well as the statement and testimony of his wife, R.M. and the lay statements submitted in connection with his claim.  The Veteran's wife reported observing the Veteran in severe pain and that he cannot sleep well, cannot stand, and that he cannot work due to his chest pain.  The Veteran's children submitted statements and explained that he is in pain, cannot drive, the injury looks like a bad sunburn, has mood swings, they cannot give him a hug due to the pain, and his pain medications caused symptoms such as memory loss.  With respect to any mood swings and psychiatric symptoms, the Veteran is separately rated for a mood disorder.  With respect to the memory loss and concentration problems, balance problems, left arm/upper extremity problems, sleep problems, and nerve problems, these claims were denied by rating decisions by the RO and were not appealed by the Veteran.  The symptoms of pain, functional impairment, and difficulty in daily activities have been considered by the Board and are properly contemplated by the 20 percent rating for a moderately severe to severe disability under Diagnostic Code 5321.  The Board assigns great probative value to the VA examination report wherein the manifestations of the Veteran's disability were discussed.  An initial disability rating in excess of 20 percent is not warranted.  

The Board finds there is no basis for staged ratings.  Neither the lay nor the medical evidence reflects that the Veteran's service-connected tissue injury met the criteria for a higher disability rating at any time during the period on appeal.  Indeed, he has been assigned the maximum disability rating under Diagnostic Code 5321.  Thus, the assigned disability rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In light of the above, the Board finds that an initial 20 percent disability rating, but no higher, is warranted for the Veteran's tissue injury.  To the extent that a higher disability rating is claimed, the Board finds the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for a rating in excess of 20 percent is denied.

Extra-schedular Consideration

The Board has considered whether referral for extra-schedular consideration of the Veteran's service-connected tissue injury is warranted.  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.   Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Veteran's disability is rated as a moderately severe to severe disability under Diagnostic Code 5321 for muscle injury.  38 C.F.R. § 4.73.  
The Board finds that the rating criteria in this case contemplate the Veteran's symptoms and functional impairment.  The Veteran has primarily complained of pain and impairment of activities to include not being able to ride in a car, get dressed, and shower.  While the Board sympathizes with the Veteran's symptoms and level of disability, the evidence does not reflect an exceptional or unusual disability that is not contemplated or described by the rating criteria.  In the context of a severe muscle disability, the rating criteria require that the disability be manifested by cardinal symptoms such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  In addition, a severe muscle disability requires severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).  Also, the Board must consider functional impairment when assigning a disability rating.  38 C.F.R. § 4.10.  The Board finds that the Veteran's symptoms are described and contemplated by the rating criteria and the rating criteria are not inadequate.  Again, with respect to any symptoms involving the left upper extremity, this is not before the Board.  Referral for extra-schedular consideration is not warranted.

Earlier Effective Date

In general, the assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

In this case, VA received a claim for service connection for mood swings on January 27, 2011.  The RO granted service connection for mood disorder with depression and anxiety effective January 27, 2011, the date the claim was received by VA.  

There is no communication from the Veteran requesting service connection for psychiatric symptoms or mood problems prior to January 27, 2011.  In fact, in a November 2011 statement, the Veteran acknowledged that he did not file a claim until January 2011.  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.1(p) (2011) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  As there was no formal or informal claim of entitlement to service connection for a mood disorder or psychiatric symptoms prior to January 27, 2011, the Board finds that the earliest effective date for the award of service connection for mood disorder with depression and anxiety is January 27, 2011.   

The Board acknowledges that VA received a claim for a TDIU in January 2010.  The VA Form 21-527 shows that the Veteran reported that he was unemployed due to severe burn on chest, neuropathy, psychiatric help, arthritis, and pinched nerves.  However, while the Veteran noted that he was unemployed due to psychiatric help, this does not serve as a claim for VA benefits for a psychiatric disability or mood disorder.  As indicated above, applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2013); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  The Veteran's notation that he was unemployed due, in part, to psychiatric help in the context of a claim for a TDIU does not indicate a claim for service connection for a mood disorder or psychiatric symptoms.  

In addition, the Board observes that the VA treatment records reflect treatment of the Veteran's psychiatric symptoms for many years prior to his claim in January 2011.  These records do not serve as a claim for benefits.  Id.  In addition, these records show that the Veteran was treated for psychiatric symptoms many years prior to his claim.  The effective date assigned for the award of service connection is the date the claim was received by VA or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  As such, the proper date is the date of the receipt of the claim as this is the later of the two.  

The Veteran's wife submitted statements regarding the Veteran's irritability prior to his January 27, 2011 claim.  Again, these statements describe his irritability and are not viewed as a communication requesting benefits for a mood problem or disability.  Finally, during the August 2012 hearing, it was contended that he filed the claim on August 3, 2010 and the Veteran's wife and the other witness, R.N., testified that they witnessed the Veteran experiencing psychiatric symptoms prior to the date of his claim in January 2011.  Again, the evidence does not reflect any communication of an intent to file a claim for psychiatric symptoms or a mood disorder.  In a VA Form 21-526b, received by VA on August 3, 2010, the Veteran requested an increased rating for his tissue injury and noted disabilities secondary to his service-connected disability to include thyroid condition, nerve damage, and muscle pain and weakness in left arm, and residuals of scar from burn.  There was no mention of any psychiatric symptoms or mood disorder.  VA received communication from the Veteran on August 10, 2010, noting that he disagreed with the level of 10 percent for his tissue injury and noted that he never filed for PTSD.  He did not request service connection for any psychiatric symptoms or mood disorder.  In correspondence received on August 24, 2010, the Veteran discussed his thyroid, nerve damage, muscle pain and weakness in his left arm.  There was no mention of any psychiatric symptoms or a mood disorder.  These statements from the Veteran do not serve as a claim for benefits for a mood disorder or psychiatric symptoms.  

The Board recognizes the Veteran's contentions that he should be awarded an earlier effective date of September 21, 2004, the assigned effective date for his service-connected tissue injury.  However, again, the Veteran did not file a claim for psychiatric symptoms or mood problems until January 27, 2011.  While the Veteran experienced such symptoms prior to January 27, 2011, the Veteran is responsible for filing a claim.  The Board is constrained by the applicable laws and regulations with respect to the assignment of effective dates and; therefore, an effective date earlier than January 27, 2011 is not warranted.  

In light of the above and considering all of the evidence in the claims file, the Board finds that the appropriate effective date for the award of service connection for mood disorder with depression and anxiety is January 27, 2011, the date the claim was received.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  

TDIU for the period of July 14, 2011 to October 25, 2011

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In this case, the Veteran was assigned a 50 percent rating for his mood disorder, effective July 14, 2011.  He has been assigned a 20 percent disability rating for his tissue injury and a 10 percent rating for painful scar, left chest.  As these service-connected disabilities arise from a common etiology (administration of chemotherapy at a VA facility), the disabilities, combined, are considered as fulfilling the requirement of having one disability ratable at 60 percent or higher.  See 38 C.F.R. §§ 4.16(a); 4.25.  The percentage requirement for the period of July 14, 2011 to October 26, 2011 (when the Veteran was assigned a 100 percent disability rating for his mood disorder with depression and anxiety) is met.  

The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  A November 2011 VA examiner indicated that the Veteran's level of dysthymia was consistent with an inability to be totally unemployable.  While the examiner's language is somewhat contradictory, it appears that the examiner intended to state that the Veteran's dysthymia was consistent with an inability to be totally employable as the examiner opined elsewhere in the examination report that the Veteran exhibited total occupational and social impairment due to his mood disorder.  In addition, a VA treatment record dated in September 2012 indicated that the Veteran was incapable of employment due to his mood.  While these opinions are dated after July 14, 2011, the Board will resolve any doubt in favor of the Veteran and grant TDIU for the period of July 14, 2011 to October 25, 2011.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As will be discussed below, the Veteran does not meet the schedular requirements for a TDIU prior to July 14, 2011.  However, for the reasons discussed below, the Board must pursue additional development with respect to a TDIU on an extra-schedular basis. 

Effective Date earlier than October 16, 2011 for 100 percent rating for mood disorder with depression and anxiety

The Veteran perfected an appeal as to the issue of entitlement to an effective date earlier than October 16, 2011 for a 100 percent rating for mood disorder with depression and anxiety.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

At his August 2012 Board hearing, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of entitlement to an effective date earlier than October 16, 2011 for a 100 percent rating for mood disorder with depression and anxiety.  This statement was made on the record, thus satisfying the pertinent criteria.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.


ORDER

Entitlement to an initial 20 percent disability rating, but no higher, for tissue injury in chest, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than January 27, 2011, for an award of service connection for mood disorder with depression and anxiety is denied.  

Entitlement to a TDIU for the period of July 14, 2011 to October 25, 2011 is granted, subject to the law and regulations governing the payment of monetary benefits.

The appeal as to the issue of entitlement to an effective date earlier than October 16, 2011 for a 100 percent rating for mood disorder with depression and anxiety is dismissed.




REMAND

In this case, the RO denied entitlement to a TDIU in a June 2010 rating decision.  The Veteran appealed the decision and during the pendency of the appeal, he was assigned a 30 percent disability rating for mood disorder, effective January 27, 2011, assigned a 50 percent disability rating effective July 14, 2011, and assigned a 100 percent disability rating, effective October 26, 2011.  As shown by the decision above, the Veteran has been granted a TDIU on a schedular basis from July 14, 2011 to October 25, 2011.  The Veteran does not meet the schedular criteria prior to July 14, 2011.  38 C.F.R. § 4.16(a).  However, the evidence indicates that the Veteran is unemployed due to his mood disorder.  Therefore, the portion of the appeal period from January 27, 2011 (the effective date of the award of service connection for mood disorder) to July 13, 2011, is referred to the Director, Compensation and Pension Service, to consider TDIU on an extra-schedular basis.  

Prior to January 27, 2011, the Veteran was only service-connected for tissue injury in chest and left chest scar.  While the evidence suggests that the Veteran may be unemployed due to these disabilities, the evidence is not sufficient at this time to make a determination as to whether referral is warranted for consideration of a TDIU on an extra-schedular basis.  A VA examination must be provided to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to his tissue injury in chest and left chest scar.  If so, referral for consideration of a TDIU on an extra-schedular basis will be required.  38 C.F.R. § 4.16(b).

With respect to the portion of the appeal on and after October 26, 2011, the Board recognizes that the Veteran was assigned a 100 percent disability rating for his mood disorder with depression and anxiety.  However, it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Court held that a TDIU rating could be warranted in addition to a schedular 100 percent rating, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  In particular, the Court observed that, if the Veteran were granted TDIU based on other disabilities, in addition to the total schedular rating, the Veteran would be entitled to a category of special monthly compensation which would result in a rate of compensation above the rate provided for 100 percent disability.  Thus, if VA finds disabilities other than mood disorder with depression and anxiety support a TDIU rating for the period on and after October 26, 2011, an award of special monthly compensation is for consideration.  See Bradley, 22 Vet. App. 280, 292 (2008) (Congress intended a single disability be rated as total for § 1114 (s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)).  As such, entitlement to a TDIU on an extra-schedular basis remains on appeal for the period on and after October 26, 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with respect to the claim for entitlement to a TDIU with a vocational rehabilitation specialist.  The examiner must review the claims file and indicate that such a review was completed in the report.   

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  

The examiner must describe the manifestations and functional impairment of the Veteran's scar of the left chest and tissue injury of the left chest and how such impairment would affect the Veteran's ordinary activity, including employment.  Thereafter, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the service-connected disabilities (limited to the scar of the left chest and tissue injury) are of such severity as to preclude the Veteran from securing or following a substantially gainful occupation.  When offering this opinion the examiner should not consider the effects of age or any non-service connected disabilities.

A complete rationale must be provided for any opinion reached.

2.  Regardless of the VA examiner's response, refer the portion of the appeal period from January 27, 2011 to July 13, 2011, to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU (when the Veteran was service-connected for mood disorder with depression and anxiety, scar of the left chest, and tissue injury in chest).  

Additionally, if the examiner responds that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his left chest scar and tissue injury, request that the Director address whether these disabilities, alone, (without consideration of mood disorder), warrant TDIU on an extra-schedular basis.  

3.  Adjudicate the claim for a TDIU rating on an extra-schedular basis, prior to July 14, 2011 and on and after October 26, 2011.  If any benefit sought remains denied, the Veteran should be furnished a Supplemental Statement of the case and given an opportunity to respond.  The case should then be returned to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


